Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 12/01/2021, the Examiner acknowledges the following:
Claims 1, 2, 5, 9 – 11 and 15 were amended.
Currently, claims 1 – 18 are pending and they are being examined on the merits.

Priority
3.	Foreign Priority is claimed by Applicant in the Application Data Sheet ADS filed on 08/14/2020 referring to an Indian patent application IN 2019-41033238. Certified copies were filed to the office on 10/01/2021 are acknowledged by the Examiner.

Allowable Subject Matter
4.	Claims 1 – 18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the prior art teaches,
A method of manufacturing a semiconductor device (Huang – US 2016/0035771 A1 – art from the IDS), the method comprising: forming active devices on a first semiconductor substrate; forming a metallization layer and a heat sink over the active devices, wherein the heat sink and the metallization layer are located an equal distance away from the first semiconductor substrate; forming a pixel within a second semiconductor substrate; bonding the second semiconductor substrate over the first semiconductor substrate; after the bonding forming thermal vias through the second semiconductor substrate, wherein the thermal vias are in thermal connection with the heat sink, further comprising placing the first semiconductor substrate and the second semiconductor substrate into a ceramic leadless chip carrier and, further comprising placing the first semiconductor substrate and the second semiconductor substrate into a chip scale package. It teaches some features of the current invention such as the layers being formed in the semiconductor substrate, including a metallization layer and a heatsink over actives devices on a first semiconductor substrate and a second semiconductor substrate into a chip scale package. The prior art also teaches a thermal imaging device (Kennedy – US 10,451,487 B1) comprising a read-out integrated circuit (ROIC) substrate; and a microbolometer array disposed on the ROIC substrate and including a plurality of detector elements arranged in a two-dimensional array, each detector element including an imaging microbolometer and a reference microbolometer, the imaging microbolometer being configured to receive electromagnetic radiation from a 
Even though, the prior art of record teaches some features of the current invention such as the layers being formed in the semiconductor substrate, including a metallization layer and a heatsink over actives devices on a first semiconductor substrate and a second semiconductor substrate into a chip scale package (See Huang) or the detection and correction of thermal noise (See Kennedy), it fails to teach or to fairly suggest the combination of limitations as disclosed in the amended independent claims 1 and 9. The prior art fails to teach or to suggest a system or a method for reducing thermal shading in a CMOS, the system including a CMOS image sensor, including a plurality of heating elements in a chip and a detector; and a controller associated with the CMOS image sensor and configured to based on a determination that thermal shading occurs, 
Regarding Claim 1, Huang combined with Kennedy fails to explicitly to disclose “A method for reducing thermal shading in a complementary metal-oxide-semiconductor (CMOS) image sensor, the method comprising: detecting one or more regions in a CMOS image sensor in which thermal shading occurs, the CMOS image sensor comprising a plurality of heating elements in a chip; based on the detected one or more regions, automatically switching a subset of the plurality of heating elements to turn on to provide localized heating; and automatically switching the subset of the plurality of heating elements to turn off in an active power consumption phase of the CMOS image sensor”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 2 – 8: claims 2 – 8 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught or suggested by the prior art of record. On the other hand, claim 2 – 8 add new limitations to claim 1 that are not taught by the prior at either. Therefore, claims 2 – 8 are allowable for the same reasons as claim 1.
Regarding Claim 8, Huang combined with Kennedy fails to explicitly to disclose “A system for reducing thermal shading in a complementary metal-oxide-semiconductor (CMOS) image sensor, the system comprising: a CMOS image sensor, the CMOS image sensor including a plurality of heating elements in a chip and a detector; and a controller associated with the CMOS image sensor and configured to: based on a determination that thermal shading occurs, automatically switch a subset of the plurality of heating elements to turn on to provide localized heating; and automatically switch the subset of the plurality of heating elements to turn off in an active power consumption phase of the CMOS image sensor. Therefore, as discussed above, claim 9 is allowable over the prior art of record.
In regards to claims 10 – 18: claims 10 – 18 depend directly or indirectly to claim 9 and they require all the limitations of claim 9, which are not taught or suggested by the prior art of record. On the other hand, claim 10 – 18 add new limitations to claim 9 that are not taught by the prior at either. Therefore, claims 10 – 18 are allowable for the same reasons as claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. K. Johnson, US 9,282,259 B2 – it teaches a thermal imaging camera comprising an infrared (IR) lens assembly having at least one associated IR sensor for detecting IR images of a target scene, the IR sensor comprising a plurality of pixels, each pixel having 
2. J. Rukes et al., US 2019/0089872 Ai – it teaches a camera assembly for deployment in a smart home environment, comprising: a housing; an image sensor encased in the housing and configured to capture activity of the smart home environment; a wireless radio configured to transmit video frames captured by the image sensor to an electronic device via a remote server; at least one infrared transmitter configured to selectively illuminate the smart home environment; one or more circuit boards encased in the housing, the one or more circuit boards including at least one processor mounted thereon; and a heating component coupled to the image sensor, the heating component configured to continuously maintain the image sensor at a temperature above a threshold temperature while the image sensor is capturing the activity of the smart home environment, further comprising a plurality of thermally-conductive components coupled 
5. A. Kennedy et al., US 10,451,487 B1 – it teaches a10,451,487-B1 thermal imaging device comprising: a read-out integrated circuit (ROIC) substrate; and a microbolometer array disposed on the ROIC substrate and including a plurality of detector elements arranged in a two-dimensional array, each detector element including an imaging microbolometer and a reference microbolometer, the imaging microbolometer being configured to receive electromagnetic radiation from a viewed scene and to produce an image signal in response to receiving the electromagnetic radiation, the image signal including a component produced due to thermal noise in the respective detector element, and the reference microbolometer being shielded from receiving the electromagnetic radiation and configured to produce a reference signal indicative of the thermal noise, each detector element further including circuitry configured to subtract the reference signal from the image signal to produce a corrected image signal, the circuitry including a pair of complementary transistors connected in series between the reference microbolometer and the imaging microbolometer, wherein the thermal imaging device is configured to produce an image of the viewed scene from the corrected image signals from the plurality of detector elements. 


Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697